Mr. Justice Linscott delivered the opinion of the court: This case is before the court on a motion to dismiss the complaint which consisted of two counts. The first count alleges that Edgar G~. Merwin was the owner of a Packard automobile, which he was driving in a .northerly direction over State Highway No. 3, also known as United States Highway No. 67, between Jerseyville and Carrollton, Illinois, and that his wife, Carrie Merwin, was riding as a passenger with him; that they were in the exercise of due care and caution for their own safety and that of the property of the claimant, Edgar G-. Merwin; that at the time the State owned and operated an automobile, and was operating the same by its servants; that as the claimants were traveling on the highway, without any warning, the servant of the State backed his car rapidly upon the highway at such time and in such a manner that the claimants could not avoid running into him, and both claimants suffered severe injuries. Count I alleged damages in the sum of $5,000.00 and Count II alleged damages in the sum of $1,000.00. A motion to dismiss was made by the Attorney G-eneral. We will consider that motion. The facts set forth in the complaint are sufficient to show negligence on behalf of the servant of the State, a resulting injury and damages, and to show that the agent of the State was an employee of the Highway Department and that the State was engaged in a work that comes fairly within its governmental powers. Many times this court has held that the State, in the construction and maintenance of its hard-surfaced highways, is engaged in a governmental function. Chumbler vs. State, 6 C. C. R. 136; Highland vs. State, 6 C. C. R. 384; Bucholz vs. State, 7 C. C. R. 241; Wilson vs. State, 8 C. C. R. 72; Wetherholt vs. State, 8 C. C. R. 100. Also that in the exercise of such governmental functions it is not liable for the negligence of its servants or agents, in the absence of a statute making it so liable. Braun vs. State, 6 C. C. R. 104; Chumbler vs. State, 6 C. C. R. 138; Bucholz vs. State, 7 C. C. R. 241; Baumgart vs. State, 8 C. C. R. 220; Childress vs. State, 8 C. C. R. 223; Ryan vs. State, 8 C. C. R. 361; Kramer vs. State, 8 C. C. R. 31; Johnson vs. State, 8 C. C. R. 67; Wilson vs. State 8 C. C. R. 72. Such decisions of this court are in harmony with repeated decisions of our Supreme Court. Hollenbeck vs. County of Winnebago, 95 Ill. 148; City of Chicago vs. Williams, 182 Ill. 135; Minear vs. State Board of Agriculture, 259 Ill. 549; Gebhardt vs. Village of LaGrange Park, 354 Ill. 234. We must, therefore, sustain the motion to dismiss made by the Attorney General and deny an award.